DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-8, 10-14, and 17-24 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities:  applicant recites “the computer is further caused to receive third time data, the second time data indicating a time at which the haul truck enters the first geofence.” It would appear that applicant meant for “third time data” to follow the “receive[d] third time data,” vs. the “second time data” currently claimed. Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-2, 4-8, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 21-22, applicant recites “determine an amount of time until the haul truck arrives at the worksite” (claim 1), “determine a second amount of time until the haul truck arrives at the worksite” (claim 21), and “determine a second amount of time until the second haul truck arrives at the worksite” (claim 22). However, as far as examiner can tell, there doesn’t appear to be any corresponding description in the specification regarding how this determination is made. Para. [0051] of applicant’s specification merely discloses: “The second location-related data display 700 also includes… a projected arrival field 708 showing the projected time for the next haul truck 108 to arrive at the paving material plant 106 to pick up a load of paving material.” This still does not resolve how the determination regarding amount of time until arrival is made. 
When examining computer-implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 USC § 112(a) for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).
In claim 23, applicant recites: “refraining, based at least in part on the second location data, from associating the second ticketing data with the second entity.” However, applicant does not appear to have support for this “refraining” step in the application as filed. Accordingly, this is being treated as new matter, and the claim is rejected. 
Claims 2 and 4-8 are rejected based on their dependency. Accordingly, claims 1-2, 4-8, and 21-23 are rejected under 35 USC § 112(a). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “generate a second interface configured to enable the first entity to grant access or deny access by the second entity to the first record data,” which is followed by “generate, based at least in part on the input, a second interface that provides the second entity with access to the first record data;.” It’s unclear, based on applicant’s wording, if applicant intends for there to be multiple second interfaces and/or if these interfaces are the same. Given that the claim is unclear, the bounds are indefinite; accordingly, it’s rejected under 35 U.S.C. 112(b). Examiner’s interpretation, which can be found in the prior art rejection below, is included for the purposes of compact prosecution. 
Claims 19, 20 are rejected based on their dependency. Accordingly, claims 18-20 are rejected under 35 U.S.C. 112(b). Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-14, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03. 
Per Step 1, claim 1 is directed to a system, claim 10 is directed to method, and claim 18 is directed to a computer-readable storage medium. Thus, independent claims 1, 10, and 18 are directed to a statutory category of invention.  
However, claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
receive ticketing data from a first entity, the ticketing data including information associated with a load of paving material supplied by the first entity and deposited in a haul truck, the first entity operating a paving material plant for preparing paving material; 
receive, from a second entity, a request for access to the ticketing data, the second entity being associated with operating a worksite; 
enable the first entity to grant access or deny access by the second entity to at least a portion of the ticketing data; 
receive an input indicating a grant of access by the first entity; 
receive first location data, the first location data indicating a location of the haul truck; 
determine second location data indicating a location of the worksite; 
determine, based at least in part on the first location data and the second location data, that the haul truck is transporting the load of the paving material to the worksite associated with the second entity; 
based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, granting the second entity access to at least a portion of the ticketing data; 
determine an amount of time until the haul truck arrives at the worksite; and 
indicate the at least the portion of the ticketing data, and the amount of time until the haul truck arrives at the worksite.	

The abstract idea of claim 10 is:
receiving first ticketing data from a first entity, the first ticketing data including first information associated with a first load of paving material supplied by the first entity and deposited in a first haul truck, the first entity operating a paving material plant for preparing paving material; 
receiving second ticketing data from the first entity, the second ticketing data including second information associated with a second load of paving material supplied by the first entity and deposited in a second haul truck; 
receiving, from a second entity, a request for access to at least one of the first ticketing data or the second ticketing data, the second entity being associated with a worksite; 
enable the first entity to grant access or deny access by the second entity to the at least one of the first ticketing data or the second ticketing data; 
receiving an input indicating a grant of access by the first entity; 
receiving location data that indicates the first haul truck is at a location within the worksite; 
associating, based at least in part on the location data, the first ticketing data with the second entity; and 
based at least in part on the input, the location data, and associating the first ticketing data with the second entity, provide[ing] the second entity access to at least a portion of the first ticketing data.

The abstract idea of claim 18 is:
receive ticketing data from a first entity, the ticketing data including information associated with a load of paving material supplied by the first entity and deposited in a haul truck, the first entity operating a paving material plant for preparing paving material; 
generate first record data associated with the load of paving material based at least in part on the ticketing data; 
enable a second entity to submit a request for access to the first record data, the second entity operating at a worksite; 
enable the first entity to grant access or deny access by the second entity to the first record data; 
receive an input indicating a grant of access by the first entity; 
provide the second entity with access to the first record data; 
receive time data from the first entity, the time data indicating a time at which the haul truck left the paving material plant; 
receive location data that indicates a location of the haul truck at the worksite; 
generate second record data indicative of the load of paving material based at least in part on the first record data, the first time data, and the first location data; and 
provide the second entity access to the second record data.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations are directed to providing access to work-related ticketing data, a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, or business relationships process. In this case, the abstract idea describes a business relationship process, where one entity requests access to another business entity’s work ticketing information. (Claim 1 adds the additional commercial feature(s) of determining a truck’s time to arrival.) If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. In this instance, an administrator could perform the steps contained in the abstract idea above, i.e. collecting work-related data, receiving a request for access, and granting access. (Claim 1 adds the additional mental step of determining a truck’s time to arrival.) If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update. 
	The recited computing elements (claim 1: “jobsite data management system”; “processor”; “one or more communication networks”; “first graphical user interface”; “location sensor”; “second graphical user interface”; claim 10: “first interface”; “location sensor”; “second interface”; claim 18: “computer-readable storage medium”; “computer”; “first interface”; “second interface”; “third interface”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0040], [0042], [0048]. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	The additional element pertaining to “generate[ing]” an interface is considered insignificant extra-solution activity, since it is incidental to the primary process or product, as described in MPEP 2106.05(g). The courts have found “generate[ing]” an interface, which is “presenting” data, to be Mere Data Gathering. It is readily apparent that the claim elements are not directed to any specific improvements of the claims. Limitations related to interfaces can also be interpreted as simply applying the abstract idea using a generic computer (see MPEP 2106.05(f)). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis relating to the generic computing elements, and applicant is referred to the Step 2A, Prong 2 analysis above. Regarding the additional element highlighted as insignificant extra-solution activity (“generate[ing] an interface”), examiner re-evaluates, as per 2106.05. In this case, “generate[ing] an interface” has been found to be well-understood, routine, conventional activity when claimed in a merely generic manner (see MPEP 2106.05(d), which cites Presenting offers and gathering statistics, OIP Techs.). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 5, 11, 14, 19, and 21-24 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. The additional steps claimed do not integrate the abstract idea into practical application; likewise, they are not significantly more. 
Claims 4, 6-8, 12, 13, 17, and 20 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of “ticketing data” (claim 4); “the third location data” (claim 6); “a second geofence”; “third location data” (claim 7); “third location data” (claim 8); “the request” (claim 12); “first ticketing data” (claim 13); “location-related data” (claim 17); “third time data”; “second time data” (claim 20). While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. They merely serve to narrow the abstract ideas. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
For the reasons provided above, the additional “sensor” and “interface(s)” do not integrate the abstract idea into practical application; likewise, they are not significantly more (see MPEP 2106.05(f); MPEP 2106.05(d), which cites Presenting offers and gathering statistics, OIP Techs.). Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see also MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s specification in para. [0040], [0042], [0048]. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (See MPEP 2106.05.)
Accordingly, claims 1-2, 4-8, 10-14, and 17-24 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Tracking the Haul of Paving Material with GPS & WiFi Technology” by MINDS, Inc. (hereinafter MINDS; NPL previously attached) in view of Seetharamaiah et al. (GB 2488520 A) and Shaukat et al. (US 20190226862).

Claim 1
Regarding claim 1, MINDS discloses: a jobsite data management system in communication with one or more communication networks {examiner-annotated Fig. 1 shows a centrally hosted system, eRoutes, a jobsite data management system, that communicates via Internet depicted as cloud, i.e. in communication with one or more communication networks; page 1 of MINDS}, configured to:
receive ticketing data from a first entity via the one or more communication networks, the ticketing data including information associated with a load of paving material supplied by the first entity and deposited in a haul truck, the first entity operating a paving material plant for preparing paving material {at the Plant, i.e. first entity operating a paving material plant for preparing paving material, Wireless Access Points can be used to transfer position data from the tag back to eRoutes, which receives information associated with a load of paving material supplied by the first entity and deposited in a first haul truck; see page 1 of MINDS, second paragraph; page 1 of MINDS, under “Detailed timing analysis” section; communication network indicated by use of Internet}; 
a second entity, the second entity being associated with operating a worksite {second entity defined by jobsite and/or paver equipped with GPS positioning and GPRS communications and/or job crew; see Fig. 1 of MINDS}; 
receive first location data via the one or more communication networks, the first location data being generated by a location sensor carried by the haul truck and indicating a location of the haul truck {Fig. 1 of MINDS indicates that trucks equipped with GPS tags, i.e. a location sensor, are tracked while the truck is powered; additionally, page 1 of MINDS states: “Wireless Access Points at the Plant can be used to transfer position data from the tag back to eRoutes,” this particular position data corresponds to first location data being generated by a location sensor carried by the haul truck and indicating a location of the haul truck that is received via Internet, i.e. one or more communication networks};
determine second location data indicating a location of the worksite {Fig. 1 of MINDS indicates that trucks equipped with GPS tags, i.e. a location sensor, are tracked while the truck is powered; additionally, page 1 of MINDS states: “At the road machine, the WiFi tag detects the access point and uploads stored data to eRoutes… The PaveTag enclosure houses all of the necessary on-board electronics and antenna in a random like enclosure which has WiFi, GPS and Cellular capabilities and will transmit the position data back to eRoutes using a cellular network,” the position data corresponds to determined second location data indicating a location of the worksite};
the haul truck transporting the load of the paving material to the worksite associated with the second entity {page 3 of MINDS shows a “Plant Arrival Date/Time” and “Job Arrival Date/Time,” which indicates transporting the load of the paving material to the worksite associated with the second entity};
generate a second graphical user interface that indicates: the at least the portion of the ticketing data {page 2-4 of MINDS show multiple generated graphical user interfaces, where one window represents including a generated second graphical interface that indicates at least a portion of the ticketing data}.  
MINDS doesn’t explicitly disclose: a processor; receive, from a second entity and via the one or more communication networks, a request for access to the ticketing data; generate, based at least in part on the request, a first graphical user interface configured to enable the first entity to grant access or deny access by the second entity to at least a portion of the ticketing data; receive, via the first graphical user interface, an input indicating a grant of access by the first entity; determine, based at least in part on the first location data and the second location data, [that the haul truck is transporting the load of the paving material to the worksite associated with the second entity]; based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, granting the second entity access to at least a portion of the ticketing data; determine an amount of time until the haul truck arrives at the worksite; and [generate a second graphical user interface that indicates] the amount of time until the haul truck arrives at the worksite.  
However, Seetharamaiah discloses a similar system for managing user access to a database by requesting approval from approver that’s used in in relation to an enterprise resource planning (ERP) database systems {see page 3, first paragraph under “Detailed Description of Preferred Embodiments”}. Seetharamaiah discloses: a processor {processor 106; see page 3, third paragraph under “Detailed Description of Preferred Embodiments”} receive, from a second entity and via the one or more communication networks, a request for access to the ticketing data {user terminal 102, i.e. a second entity, transmits a request for access to the database system 108, the user's access request is then transmitted to the approver terminal 104 in step 204, i.e. approver receives from a second entity a request for access to the data; see page 4, paragraphs 3 and 6}; generate, based at least in part on the request, a first graphical user interface configured to enable the first entity to grant access or deny access by the second entity to at least a portion of the ticketing data {message relating to the user's access request is transmitted to the approver terminal 104 in step 204, and the approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. generate a first graphical user interface configured to enable the first entity to grant access or deny access by the second entity to at least a portion of the ticketing data; see page 4, paragraph 6}; receive, via the first graphical user interface, an input indicating a grant of access by the first entity {approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. receive, via the first graphical user interface, an input indicating a grant of access by the first entity; see page 4, paragraph 6}; granting the second entity access to at least a portion of the ticketing data {message relating to the user's access request is transmitted to the approver terminal 104 in step 204, and the approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. granting the second entity access to at least a portion of the ticketing data; see page 4, paragraph 6}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS to include the features of access request and approval, as taught by Seetharamaiah. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for user access that is compartmentalized, thereby ensuring that users only have access to the sets of information for which they are authorized {see page 1, paragraph 2 of Seetharamaiah}. One of ordinary skill would have been motivated to ensure proper data access, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS with Seetharamaiah.
The combination of MINDS and Seetharamaiah doesn’t explicitly disclose: determine, based at least in part on the first location data and the second location data, [that the haul truck is transporting the load of the paving material to the worksite associated with the second entity]; based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, [granting the second entity access to at least a portion of the ticketing data]; determine an amount of time until the haul truck arrives at the worksite; and [generate a second graphical user interface that indicates] the amount of time until the haul truck arrives at the worksite.    
However, Shaukat teaches a similar system for tracking and estimating time of arrival for vehicles. Shaukat discloses: determine, based at least in part on the first location data and the second location data, [that the vehicle is en route] {routing platform 108 can determine an estimated time of arrival for the vehicle at one or more job sites for the driver of the vehicle based on input, including location data; para. [0013]}; based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, [providing the updated information] {based on determining job status, routing platform 108 can provide an updated route to the driver; para. [0014]}; determine an amount of time until the haul truck arrives at the worksite {routing platform 108 can determine an updated estimated time of arrival, i.e. amount of time until the haul truck arrives, to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction; para. [0015]}; [generate a second graphical user interface that indicates] the amount of time until the haul truck arrives at the worksite {as understood from Fig. 1B, where the amount of time until the haul truck arrives is displayed graphically; para. [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of MINDS and Seetharamaiah to include the feature of estimating arrival time, as taught by Shaukat. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for a more accurate estimate of vehicle arrival, in order to facilitate jobsite planning and execution {para. [0009], [0010] of Shaukat}, thereby enhancing operational efficiency. One of ordinary skill would have been motivated to enhance operational efficiency, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of MINDS and Seetharamaiah with Shaukat.

Claim 4
Regarding claims 4, the combination of MINDS, Seetharamaiah, and Shaukat discloses the features of claim 1. MINDS further discloses: the ticketing data includes one or more of an identifier associated with the first entity, an identifier associated with the haul truck, a paving project identifier, a material identifier, a customer identifier associated with the second entity, or a weight associated with the load of paving material {Plant ID, i.e. identifier associated with the first entity; Truck ID, i.e. identifier associated with the haul truck; Job ID, i.e. paving project identifier; Ticket Number, i.e. material identifier, since its associated with a specific material for a job; Paver ID, i.e. customer identifier associated with the second entity; Net Weight, i.e. weight associated with the load of paving material; seen in page 3 of MINDS}.

Claim 21
Regarding claim 21, the combination of MINDS, Seetharamaiah, and Shaukat disclose the features of claim 1. MINDS further discloses: receive third location data via the one or more communication networks, the third location data being generated by the location sensor carried by the haul truck and indicating a second location of the haul truck {as understood from page 3 of MINDS; see rejection of claim 1 above}; and generate a third graphical user interface that indicates: the at least the portion of the ticketing data {as understood from pages 2-4 of MINDS; see rejection of claim 1 above}.  
Shaukat further discloses: determine a second amount of time until the haul truck arrives at the worksite {routing platform 108 can determine an updated estimated time of arrival, i.e. amount of time until the haul truck arrives, to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction; para. [0015]; note that second amount indicated by processing more than one vehicle; para. [0066]}; [generate a third graphical user interface that indicates] the second amount of time until the haul truck arrives at the worksite {as understood from Fig. 1B, where the amount of time until the haul truck arrives is displayed graphically; para. [0015]; note that second amount indicated by processing more than one vehicle; para. [0066]}.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS, Seetharamaiah, and Shaukat, further in view of Mabrey et al. (US 20040172360).

Claim 2
Regarding claim 2, the combination of MINDS, Seetharamaiah, and Shaukat discloses the features of claim 1. MINDS further discloses: ticketing data and one or more communications networks {data relating to eRoutes operations in Fig. 1 defines ticketing data that’s received via a communication network such as the Internet, given that the system uses WiFi tags; see page 1 of MINDS, second paragraph}; a third entity, the third entity operating a paving machine for distributing paving material onto a surface at the worksite {as depicted by paver in Fig. 1}.
The combination of MINDS, Seetharamaiah, and Shaukat doesn’t explicitly disclose: receive, from a third entity, a second request to access the data; generate, based at least in part on the second request, a third graphical user interface configured to enable the first entity to grant access or deny access by the third entity to the at least a portion of the data; receive, via the third graphical user interface, a second input indicating a grant of access by the first entity; and generate, based at least in part on the second input, a fourth graphical user interface that provides the third entity access to the at least the portion of the data.
However, Mabrey discloses a similar system for managing accounts payable that includes: receive, from a third entity, a second request to access the data {by selecting a business or businesses to be added to a user profile through user interface 350, the user is requesting to be approved to access information or data included within APCS 10 for the selected business, businesses, or division, i.e. request to access the data received from the entity; para. [0083]; examiner notes that the particular names of the entity and request are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; generate, based at least in part on the second request, a third graphical user interface configured to enable the first entity to grant access or deny access by the third entity to at least a portion of the data {using user interface 410, i.e. a generated graphical interface based at least on the second request, an approver or first entity may approve or reject all requested privileges for this particular user, i.e. grant access or deny access by the third entity to at least a portion of the data; para. [0097]; examiner notes that the particular names of the entities, requests, and graphical user interfaces are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; receive, via the third graphical user interface, a second input indicating a grant of access by the first entity {selecting of radio button next to Approve or Reject defines receiving, via the third graphical user interface, a second input indicating a grant of access by the first entity; para. [0097]}; and generate, based at least in part on the second input, a fourth graphical user interface that provides the third entity access to the at least a portion of the data {fourth graphical user interface, e.g. invoice inquiry that allows user to view images of invoices, generated based on approver granting access, i.e. the second input, the invoice inquiry providing the third entity with access to at least a portion of the data; para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the jobsite data management system, as taught by the combination of MINDS, Seetharamaiah, and Shaukat, to include features of receiving access requests and generating graphical user interfaces in response, as taught by Mabrey. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for an enterprise system that’s accessible by a plurality of computer workstations and facilitates information sharing {see para. [0054] of Mabrey}, thereby accommodating multiple parties. One of ordinary skill in the art would have been motivated to facilitate information sharing for multiple parties, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, and Shaukat with Mabrey. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS, Seetharamaiah, and Shaukat, further in view of Mabrey and Ballew et al. (US 20080086320). 

Claims 5
Regarding claim 5, the combination of MINDS, Seetharamaiah, and Shaukat discloses the features of claim 1. MINDS further discloses: receive third location data associated with the load of paving material via the one or more communication networks {multiple location data received, as indicated by columns on page 3 of MINDS }, the third location data indicating: a time corresponding to the haul truck passing through {as seen on page 3 of MINDS}.
The combination of MINDS, Seetharamaiah, and Shaukat doesn’t explicitly disclose: a geofence is disposed around the paving material plant of the first entity, [the third location data indicating] the haul truck passing through the geofence; receive, from the second entity via the one or more communication networks, a second request for access to the third location data; generate, based at least in part on the second request, a third graphical user interface configured to enable the first entity to grant access or deny access by the second entity to at least a portion of the third location data; receive, via the third graphical user interface, a second input indicating a grant of access by the first entity; and generate, based at least in part on the second input, a fourth graphical user interface that provides the second entity access to the at least a portion of the third location data.  
However, Mabrey discloses a similar system for managing accounts payable that includes: receive, from the second entity via the one or more communication networks, a second request for access to the third location data {by selecting a business or businesses to be added to a user profile through user interface 350, the user is requesting to be approved to access information or data included within APCS 10 for the selected business, businesses, or division, i.e. request to access the data received from the entity; para. [0083]; examiner notes that the particular names of the entity and request are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; generate, based at least in part on the second request, a third graphical user interface configured to enable the first entity to grant access or deny access by the second entity to at least a portion of the third location data {using user interface 410, i.e. a third generated graphical interface based at least on a second request, an approver or first entity may approve or reject all requested privileges for this particular user, i.e. grant access or deny access to at least a portion of the data; para. [0097]; examiner notes that the particular names of the entities, requests, and graphical user interfaces are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; receive, via the third graphical user interface, a second input indicating a grant of access by the first entity {selecting of radio button next to Approve or Reject defines receiving, via the third graphical user interface, input indicating a grant of access by the first entity; para. [0097]}; and generate, based at least in part on the second input, a fourth graphical user interface that provides the second entity access to the at least a portion of the third location data {fourth graphical user interface, e.g. invoice inquiry that allows user to view images of invoices, generated based on approver granting access, i.e. the second input, the invoice inquiry providing the third entity with access to at least a portion of the data; para. [0085]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the jobsite data management system, as taught by the combination of MINDS, Seetharamaiah, and Shaukat, to include features of receiving access requests and generating graphical user interfaces in response, as taught by Mabrey. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for an enterprise system that’s accessible by a plurality of computer workstations and facilitates information sharing {see para. [0054] of Mabrey}, thereby accommodating multiple parties. One of ordinary skill in the art would have been motivated to facilitate information sharing for multiple parties, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, and Shaukat with Mabrey. 
The combination of MINDS, Seetharamaiah, Shaukat, and Mabrey doesn’t explicitly disclose: a geofence is disposed around the paving material plant of the first entity, [the third location data indicating] the haul truck passing through the geofence. 
However, Ballew teaches a similar system for tracking assets in construction environments {para. [0021]}, where the assets’ locations are tracked via their entry into and exit from various virtual geofence boundaries {para. [0143]}. Ballew discloses: a geofence is disposed around the paving material plant of the first entity, [the third location data indicating] the haul truck passing through the geofence {geo-fences described in para. [0288]; passing through with respect to geofence described in para. [0203]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the jobsite management tool, as taught by the combination of MINDS, Seetharamaiah, Shaukat, and Mabrey, to include the feature of the geofence, as taught by Ballew. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for location-based monitoring of equipment, as the information provided in reference to the geofence can be used to determine whether an asset should be moved to a different location or used in a different activity {para. [0243] of Ballew}, thereby facilitating operational efficiency. One of ordinary skill in the art would have been motivated to ensure asset management and operational efficiency, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, Shaukat, and Mabrey with Ballew.

Claims 6
Regarding claim 6, the combination of MINDS, Seetharamaiah, Shaukat, Mabrey, and Ballew discloses the features of claim 5. MINDS further discloses: the third location data further indicates a second time corresponding to the haul truck exiting with the load of the paving material {first time of entry and second time of exit disclosed on page 3 of MINDS, which describes Plant Arrival Date/Time and Plant Departure Date/Time}.
Ballew further discloses: a geofence {two geo-fences, GF1 and GF2; para. [0288]}. 

Claim 7
Regarding claim 7, the combination of MINDS, Seetharamaiah, Shaukat, Mabrey, and Ballew discloses the features of claim 6. MINDS further discloses: the third location data indicates a third time at which the haul truck enters the jobsite with the load of paving material {examiner-annotated Fig. 1 describes GPS position/time being transmitted to eRoutes system at E, where the PaveTag located on a truck transmits within proximity to a work machine access point; see examiner-underlined portion of page 1 of MINDS; note that third time of entry disclosed on page 3 of MINDS, which describes Job Arrival Date/Time}. 
Ballew further discloses: a second geofence is associated with a perimeter of the worksite at which the load of paving material is deposited at a paving machine {two geo-fences, GF1 and GF2; para. [0288]; note that specified location is nonfunctional descriptive material, since it is directed to conveying a message or meaning to a human reader independent of structure and/or function, as set forth in MPEP 2111.05; further, such a jobsite is described in MINDS on page 1}. 

Claim 8
Regarding claim 8, the combination of MINDS, Seetharamaiah, Shaukat, Mabrey, and Ballew discloses the features of claim 7. MINDS further discloses: the third location data indicates a fourth time at which the haul truck exits the jobsite {fourth time of exit disclosed on page 3 of MINDS, which describes Job Departure Date/Time}. 
Ballew further discloses: a second geofence {two geo-fences, GF1 and GF2; para. [0288]}.

Claims 10, 12-13, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable MINDS in view of Seetharamaiah.

Claim 10
Regarding claim 10, MINDS discloses: a method for selectively providing access to information associated with a paving operation {examiner-annotated Fig. 1 shows a centrally hosted system, eRoutes, a jobsite data management system, that offers selective access to information associated with a paving operation; page 1, 3 of MINDS}, the method comprising: 
receiving first ticketing data from a first entity, the first ticketing data including first information associated with a first load of paving material supplied by the first entity and deposited in a first haul truck, the first entity operating a paving material plant for preparing paving material {at the Plant, i.e. first entity operating a paving material plant for preparing paving material, Wireless Access Points can be used to transfer position data from the tag back to eRoutes, which receives first information associated with a first load of paving material supplied by the first entity and deposited in a first haul truck; see page 1 of MINDS, second paragraph; page 1 of MINDS, under “Detailed timing analysis” section; multiple haul trucks, including a first and second, seen on page 3 of MINDS, as indicated by unique Truck IDs};
receiving second ticketing data from the first entity, the second ticketing data including second information associated with a second load of paving material supplied by the first entity and deposited in a second haul truck {second ticketing data including second information associated with a second load of paving material seen on page 3 of MINDS, as indicated by Ticket Number 237233, for example}; 
the second entity being associated with a worksite {second entity defined by worksite and/or paver equipped with GPS positioning and GPRS communications and/or job crew; see Fig. 1 of MINDS};
receiving location data via a location sensor of the first haul truck that indicates the first haul truck is at a location within the worksite {Fig. 1 of MINDS indicates that trucks equipped with GPS tags, i.e. a location sensor, are tracked while the truck is powered; additionally, page 1 of MINDS states: “At the road machine, the WiFi tag detects the access point and uploads stored data to eRoutes… The PaveTag enclosure houses all of the necessary on-board electronics and antenna in a random like enclosure which has WiFi, GPS and Cellular capabilities and will transmit the position data back to eRoutes using a cellular network,” the transmitted position data corresponds to received location data that indicates the first haul truck is at a location within the worksite};
associating, based at least in part on the location data, the first ticketing data with the second entity {associating, based on location data, the first ticketing data with the second entity, indicated on page 3 of MINDS, where the entries under Job Arrival Date/Time are based on location associated with ticketing data represented in other columns}; and 
based at least in part on the input, the location data, and associating the first ticketing data with the second entity, generating a second interface that provides the second entity access to at least a portion of the first ticketing data {based on this information, a second interface seen on pages 2, 3 of MINDS generated, the second interface providing access to at least a portion of the first ticketing data}.  
MINDS doesn’t explicitly disclose: receiving, from a second entity, a request for access to at least one of the first ticketing data or the second ticketing data; generating, based at least in part on the request, a first interface configured to enable the first entity to grant access or deny access by the second entity to the at least one of the first ticketing data or the second ticketing data; receiving, via the first interface, an input indicating a grant of access by the first entity.
However, Seetharamaiah discloses a similar system for managing user access to a database by requesting approval from approver that’s used in in relation to an enterprise resource planning (ERP) database systems {see page 3, first paragraph under “Detailed Description of Preferred Embodiments”}. Seetharamaiah discloses: receiving, from a second entity, a request for access to at least one of the first ticketing data or the second ticketing data {user terminal 102, i.e. a second entity, transmits a request for access to the database system 108, the user's access request is then transmitted to the approver terminal 104 in step 204, i.e. approver receives from a second entity a request for access to at least one of the first ticketing data; see page 4, paragraphs 3 and 6}; generating, based at least in part on the request, a first interface configured to enable the first entity to grant access or deny access by the second entity to the at least one of the first ticketing data or the second ticketing data {message relating to the user's access request is transmitted to the approver terminal 104 in step 204, and the approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. first interface configured to enable the first entity to grant access or deny access by the second entity to the at least one of the first ticketing data or the second ticketing data; see page 4, paragraph 6}; receiving, via the first interface, an input indicating a grant of access by the first entity {approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. receiving an input indicating a grant of access by the first entity; see page 4, paragraph 6}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS to include the features of access request and approval, as taught by Seetharamaiah. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for user access that is compartmentalized, thereby ensuring that users only have access to the sets of information for which they are authorized {see page 1, paragraph 2 of Seetharamaiah}. One of ordinary skill would have been motivated to ensure proper data access, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS with Seetharamaiah.

Claim 12
Regarding claim 12, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: the request includes a unique customer identifier associated with the second entity, the customer identifier including one or more of a letter-based code, a number-based code, or an alphanumeric code {Paver ID, i.e. unique customer identifier associated with the second entity that’s a number-based code seen in page 3 of MINDS; note that, as indicated by display in table on page 3 of MINDS, Paver ID is part of request}.

Claim 13
Regarding claim 13, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: the first ticketing data includes one or more of an identifier associated with the first entity, an identifier associated with the first haul truck, a paving project identifier, a material identifier, a customer identifier associated with the second entity, or a weight associated with the first load of paving material {Plant ID, i.e. identifier associated with the first entity; Truck ID, i.e. identifier associated with the haul truck; Job ID, i.e. paving project identifier; Ticket Number, i.e. material identifier, since its associated with a specific material for a job; Paver ID, i.e. customer identifier associated with the second entity; Net Weight, i.e. weight associated with the load of paving material; seen in page 3 of MINDS}.

Claim 18
Regarding claim 18, MINDS discloses: receive ticketing data from a first entity, the ticketing data including information associated with a load of paving material supplied by the first entity and deposited in a haul truck, the first entity operating a paving material plant for preparing paving material {at the Plant, i.e. first entity operating a paving material plant for preparing paving material, Wireless Access Points can be used to transfer position data from the tag back to eRoutes, which receives information associated with a load of paving material supplied by the first entity and deposited in a first haul truck; see page 1 of MINDS, second paragraph; page 1 of MINDS, under “Detailed timing analysis” section; multiple haul trucks, including a first and second, seen on page 3 of MINDS, as indicated by unique Truck IDs}; 
generate first record data associated with the load of paving material based at least in part on the ticketing data {generated first record data seen on page 3 of MINDS, the data being associated with the load of paving material based at least in part on the ticketing data}; 
the second entity operating at a worksite {second entity defined by jobsite and/or paver equipped with GPS positioning and GPRS communications and/or job crew; see Fig. 1 of MINDS};
generate, based at least in part on the input, a second interface that provides the second entity with access to the first record data {pages 2-4 of MINDS show multiple generated interfaces, where one window represents a second interface second interface that provides the second entity with access to the first record data based on data input};
receive time data from the first entity, the time data indicating a time at which the haul truck left the paving material plant {as indicated by Plant Departure Date/Time on page 3 of MINDS};
receive location data that indicates a location of the haul truck at the worksite {Fig. 1 of MINDS indicates that trucks equipped with GPS tags are tracked while the truck is powered; additionally, page 1 of MINDS states: “At the road machine, the WiFi tag detects the access point and uploads stored data to eRoutes… The PaveTag enclosure houses all of the necessary on-board electronics and antenna in a random like enclosure which has WiFi, GPS and Cellular capabilities and will transmit the position data back to eRoutes using a cellular network,” the transmitted position data corresponds to received location data that indicates a location of the haul truck at the worksite}; 
generate second record data indicative of the load of paving material based at least in part on the first record data, the first time data, and the first location data {generated second record data based on the first record data, the first time data, the first location data indicated as table entries on pages 2-4 of MINDS, given the entries under additional columns}; and
generate, based at least in part on the input, a third interface that provides the second entity access to the second record data {pages 2-4 of MINDS show multiple generated interface, where one window represents a third interface that provides the second entity access to the second record data}.
	MINDS doesn’t explicitly disclose: a computer-readable storage medium having computer-executable instructions stored thereupon; generate a first interface configured to enable a second entity to submit a request for access to the first record data, [the second entity operating at a worksite]; generate a second interface configured to enable the first entity to grant access or deny access by the second entity to the first record data; receive, via the second interface, an input indicating a grant of access by the first entity.
However, Seetharamaiah discloses a similar system for managing user access to a database by requesting approval from approver that’s used in in relation to an enterprise resource planning (ERP) database systems {see page 3, first paragraph under “Detailed Description of Preferred Embodiments”}. Seetharamaiah discloses: a computer-readable storage medium having computer-executable instructions stored thereupon {software executed via processor described on page 4, paragraphs 1 to 5}; generate a first interface configured to enable a second entity to submit a request for access to the first record data {user terminal 102, i.e. a second entity, transmits a request for access to the database system 108, the user's access request is then transmitted to the approver terminal 104 in step 204, i.e. generate a first interface configured to enable a second entity to submit a request for access to the first record data; see page 4, paragraphs 3 and 6}; generate a second interface configured to enable the first entity to grant access or deny access by the second entity to the first record data {message relating to the user's access request is transmitted to the approver terminal 104 in step 204, and the approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. generate a second interface configured to enable the first entity to grant access or deny access by the second entity to the first record data; see page 4, paragraph 6}; receive, via the second interface, an input indicating a grant of access by the first entity {approver responds, for example through his terminal 104, by electing to grant, decline, or modify the user's access request, i.e. receive, via the second interface, an input indicating a grant of access by the first entity; see page 4, paragraph 6}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS to include the features of access request and approval, as taught by Seetharamaiah. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for user access that is compartmentalized, thereby ensuring that users only have access to the sets of information for which they are authorized {see page 1, paragraph 2 of Seetharamaiah}. One of ordinary skill would have been motivated to ensure proper data access, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify MINDS with Seetharamaiah.

Claim 23
Regarding claim 23, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: receiving second location data via a second location sensor of the second haul truck {as understood from page 3 of MINDS, which indicates multiple trucks and times, which would indicate additional sensors, i.e. second location sensors}, the second location data indicating a second location of the second haul truck at a second worksite {as understood from page 3 of MINDS}; and refraining, based at least in part on the second location data, from associating the second ticketing data with the second entity {examiner notes that applicant has not provided a definition for refraining in the specification or the steps associated with refraining from associating the second ticketing data with the second entity; accordingly, examiner is interpreted using the ordinary meaning; page 3 of MINDS, which shows a summary of truck performance, would thus demonstrate the feature, since there is no visible association}.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS and Seetharamaiah, further in view of Mabrey.

Claim 11
Regarding claim 11, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: first ticketing data {data relating to eRoutes operations in Fig. 1 defines first ticketing data; see page 1 of MINDS, second paragraph}; a third entity, the third entity operating a paving machine for distributing paving material onto a surface at the worksite {as depicted by paver in Fig. 1}.
The combination of MINDS and Seetharamaiah doesn’t explicitly disclose: receiving, from a third entity, a second request for access to the first ticketing data; generating, based at least in part on the second request, a third interface configured to enable the first entity to grant access or deny access by the third entity to the first ticketing data; receiving, via the third interface, a second input indicating a grant of access by the first entity; and generating, based at least in part on the second input, a fourth interface that provides the third entity access to the at least the portion of the first ticketing data.
However, Mabrey discloses a similar system for managing accounts payable that includes: receiving, from a third entity, a second request for access to the first ticketing data {by selecting a business or businesses to be added to a user profile through user interface 350, the user is requesting to be approved to access information or data included within APCS 10 for the selected business, businesses, or division, i.e. request to access the data received from the entity; para. [0083]; examiner notes that the particular names of the entity and request are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; generating, based at least in part on the second request, a third interface configured to enable the first entity to grant access or deny access by the third entity to the first ticketing data {using user interface 410, i.e. a third generated interface based at least on the second request, an approver or first entity may approve or reject all requested privileges for this particular user, i.e. grant access or deny access by the third entity to the first ticketing data; para. [0097]; examiner notes that the particular names of the entities, requests, and user interfaces are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; receiving, via the third interface, a second input indicating a grant of access by the first entity; {selecting of radio button next to Approve or Reject defines receiving, via the third interface, a second input indicating a grant of access by the first entity; para. [0097]}; and generating, based at least in part on the second input, a fourth interface that provides the third entity access to the at least the portion of the first ticketing data {fourth interface, e.g. invoice inquiry that allows user to view images of invoices, generated based on approver granting access, i.e. the second input, the invoice inquiry providing the third entity with access to at least a portion of the data; para. [0085]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the jobsite data management system, as taught by the combination of MINDS and Seetharamaiah, to include features of receiving access requests and generating graphical user interfaces in response, as taught by Mabrey. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for an enterprise system that’s accessible by a plurality of computer workstations and facilitates information sharing {see para. [0054] of Mabrey}, thereby accommodating multiple parties. One of ordinary skill in the art would have been motivated to facilitate information sharing for multiple parties, and therefore it would have been obvious to modify the combination of MINDS and Seetharamaiah with Mabrey.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS and Seetharamaiah, further in view of Mabrey and Ballew. 

Claims 14
Regarding claim 14, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: receiving location-related data associated with the first load of paving material {multiple location data received, as indicated by columns on page 3 of MINDS }, the location-related data including: a time corresponding to the haul truck passing through {as seen on page 3 of MINDS}.
The combination of MINDS and Seetharamaiah doesn’t explicitly disclose: a geofence is disposed around the paving material plant of the first entity, [the location-related information including a location of] the first haul truck passing through the geofence; generating, based at least in part on receiving the location-related data, a third interface configured to enable the second entity to request access to the location-related data; receiving, via the third interface, a second request for access to the location-related data; generating, based at least in part on the second request, a fourth interface configured to enable the first entity to grant access or deny access by the second entity to the location-related data; receiving, via the fourth interface, a second input indicating a grant of access by the first entity; and generating, based at least in part on the second input, a fifth interface that provides the second entity access to at least a portion of the location-related data.  
However, Mabrey discloses a similar system for managing accounts payable that includes: generating, based at least in part on receiving the data, a third interface configured to enable the second entity to request access to the data {user interface 350, i.e. a third generated interface configured to enable a second entity to request access to data; para. [0083]; examiner notes that the particular names of the entities, requests, and user interfaces are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; receiving, via the third interface, a second request for access to the data {by selecting a business or businesses to be added to a user profile through user interface 350, the user is requesting to be approved to access information or data included within APCS 10 for the selected business, businesses, or division, i.e. second request for access to the data; para. [0083]; examiner notes that the particular names of the entity and request are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; generating, based at least in part on the second request, a fourth interface configured to enable the first entity to grant access or deny access by the second entity to the data {using user interface 410, i.e. a fourth generated interface based at least on a second request, an approver or first entity may approve or reject all requested privileges for this particular user or second entity, i.e. grant access or deny access to at least a portion of the data; para. [0097]; examiner notes that the particular names of the entities, requests, and graphical user interfaces are merely descriptive and given little patentable weight, since they do not distinguish from the prior art in terms of method steps}; receiving, via the fourth interface, a second input indicating a grant of access by the first entity {selecting of radio button next to Approve or Reject defines receiving, via the fourth interface, input indicating a grant of access by the first entity; para. [0097]}; and generating, based at least in part on the second input, a fifth interface that provides the second entity access to at least a portion of the location-related data. {fifth generated user interface, e.g. invoice inquiry that allows user to view images of invoices, generated based on approver granting access, i.e. the second input, the invoice inquiry providing the second entity with access to at least a portion of the data; para. [0085]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the jobsite data management system, as taught by the combination of MINDS and Seetharamaiah, to include features of receiving access requests and generating graphical user interfaces in response, as taught by Mabrey. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for an enterprise system that’s accessible by a plurality of computer workstations and facilitates information sharing {see para. [0054] of Mabrey}, thereby accommodating multiple parties. One of ordinary skill in the art would have been motivated to facilitate information sharing for multiple parties, and therefore it would have been obvious to modify the combination of MINDS and Seetharamaiah with Mabrey. 
The combination of MINDS, Seetharamaiah, and Mabrey doesn’t explicitly disclose: a geofence is disposed around the paving material plant of the first entity, [the location-related information including a location of] the first haul truck passing through the geofence.
However, Ballew teaches a similar system for tracking assets in construction environments {para. [0021]}, where the assets’ locations are tracked via their entry into and exit from various virtual geofence boundaries {para. [0143]}. Ballew discloses a geofence is disposed around the paving material plant of the first entity, [the location-related information including a location of] the first haul truck passing through the geofence {geo-fences described in para. [0288]; passing through with respect to geofence described in para. [0203]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the jobsite management tool, as taught by the combination of MINDS, Seetharamaiah, and Mabrey, to include the feature of the geofence, as taught by Ballew. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for location-based monitoring of equipment, as the information provided in reference to the geofence can be used to determine whether an asset should be moved to a different location or used in a different activity {para. [0243] of Ballew}, thereby facilitating operational efficiency. One of ordinary skill in the art would have been motivated to ensure asset management and operational efficiency, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, and Mabrey with Ballew.

Claims 17
Regarding claim 17, the combination of MINDS, Seetharamaiah, Mabrey, and Ballew discloses the features of claim 14. MINDS further discloses: the location-related data includes one or more of information representative of: a number of haul trucks in transit between the paving material plant at which loads of paving material are supplied by the first entity and the worksite at which loads of paving material are deposited at a paving machine, an amount of paving material in transit between the paving material plant and the worksite, or a cycle time associated with the first haul truck, the cycle time including a time associated with the first haul truck receiving the first load of paving material at the paving material plant, depositing the first load of paving material at the worksite, and returning to the paving material plant to accept a third load of paving material {cycle time associated with a haul truck seen in Avg. Cycle Duration on page 4 of MINDS}.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS and Seetharamaiah, further in view of Ballew.

Claim 19
Regarding claim 19, the combination of MINDS and Seetharamaiah discloses the features of claim 18. MINDS further discloses: a first perimeter of the paving material plant of the first entity and a second perimeter of the worksite {as seen in Fig. 1 of MINDS}, configured to: receive the time data based at least in part on the haul truck passing through the first perimeter {as understand from page 3 of MINDS, under “Plant Arrival Date/Time”}; receive the location data based at least in part on the haul truck passing through the second perimeter and arriving at the worksite {as understand from page 3 of MINDS, under “Job Arrival Date/Time”}; receive second time data based at least in part on the haul truck passing through the second perimeter and exiting the worksite {as understood from page 3 of MINDS, under “Job Departure Date/Time”}; generate third record data based at least in part on the second record data and the second time data {as seen on pages 2-4 of MINDS}; and generate, based at least in part on the input, a fifth interface that provides the second entity access to at least a portion of the third record data {as seen on pages 2-4 of MINDS, where windows can be interpreted as interfaces and provide the second entity access to at least a portion of the third record data}.
The combination of MINDS and Seetharamaiah doesn’t explicitly disclose: first and second geofences.
However, Ballew teaches a similar system for tracking assets in construction environments {para. [0021]}, where the assets’ locations are tracked via their entry into and exit from various virtual geofence boundaries {para. [0143]}. Ballew discloses: first and second geofences {two geo-fences, GF1 and GF2; para. [0288]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the jobsite management tool, as taught by the combination of MINDS and Seetharamaiah, to include the feature of the geofences, as taught by Ballew. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motivated to provide for location-based monitoring of equipment, as the information provided in reference to the geofence can be used to determine whether an asset should be moved to a different location or used in a different activity {para. [0243] of Ballew}, thereby facilitating operational efficiency. One of ordinary skill in the art would have been motivated to ensure asset management and operational efficiency, and therefore it would have been obvious to modify the combination of MINDS and Seetharamaiah with Ballew.

Claim 20
Regarding claim 20, the combination of MINDS and Seetharamaiah discloses the features of claim 19. MINDS further discloses: receive third time data {as understood from page 3 of MINDS, under “Time in Plant”}, the second time data indicating a time at which the haul truck enters the first perimeter {as understood from page 3 of MINDS, under “Job Arrival Date/Time”; examiner notes that this second time description differs from the parent claim}.   
Ballew further discloses: first geofence {two geo-fences, GF1 and GF2; para. [0288]}.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS, Seetharamaiah, and Shaukat, further in view of Davis et al. (US 20160071033).

Claim 22
Regarding claim 22, the combination of MINDS, Seetharamaiah, and Shaukat discloses the features of claim 1. MINDS further discloses: receive second ticketing data from the first entity via the one or more communication networks, the second ticketing data including information indicative of a second load of paving material supplied by the first entity and deposited in a second haul truck {see page 1 of MINDS; see rejection of claim 1 above}; the second ticketing data is associated paving material being supplied to the worksite {page 3 of MINDS shows a “Job Arrival Date/Time,” which indicates second ticketing data is associated paving material being supplied to the worksite}; and generate a third graphical user interface that indicates: at least the portion of the ticketing data, at least a portion of the second ticketing data {see pages 2-4 of MINDS}.  
Shaukat further discloses: determine a second amount of time until the second haul truck arrives at the worksite {routing platform 108 can determine an updated estimated time of arrival, i.e. amount of time until the haul truck arrives, to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction; para. [0015]; note that second amount indicated by processing more than one vehicle; para. [0066]}; [generate a third graphical user interface that indicates] the amount of time until the haul truck arrives at the worksite, and the second amount of time until the second haul truck arrives at the worksite {as understood from Fig. 1B, where the amount of time until the haul truck arrives is displayed graphically; para. [0015]; note that second amount indicated by processing more than one vehicle; para. [0066]}.
The combination of MINDS, Seetharamaiah, and Shaukat doesn’t explicitly disclose: determine that the second ticketing data is associated paving material being supplied to the worksite.
However, Davis teaches a similar system for tracking construction material delivery. Davis discloses: determine that the second ticketing data is associated with material being supplied to the worksite {determined that the ticket corresponds to the last load for the order, i.e. material being supplied to the worksite; para. [0105]; examiner notes that paving is simply a labeling term, that is further taught by MINDS}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the jobsite management tool, as taught by the combination of MINDS, Seetharamaiah, and Shaukat, to include the feature of determining tickets associated with orders, as taught by Davis. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motived to improve the quality of tracking with respect to the delivery of construction materials {para. [0042] of Davis}, thereby improving operational workflow. One of ordinary skill in the art would have been motivated to ensure material delivery and improve operational workflow, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, and Shaukat with Davis.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MINDS and Seetharamaiah, further in view of Davis.

Claim 24
Regarding claim 24, the combination of MINDS and Seetharamaiah discloses the features of claim 10. MINDS further discloses: generating the second record data {as seen on page 3 of MINDS}.
The combination of MINDS and Seetharamaiah doesn’t explicitly disclose: determining, based at least in part on the location data, that the ticketing data is associated with the second entity; [and generating the second record data] based at least in part on determining that the ticketing data is associated with the second entity.
However, Davis teaches a similar system for tracking construction material delivery. Davis discloses: determining, based at least in part on the location data, that the ticketing data is associated with the second entity {determined that the ticket corresponds to the last load for the order, i.e. second entity; para. [0105]}; [and generating a notification] based at least in part on determining that the ticketing data is associated with the second entity {if determined that the ticket corresponds to the last load for the order, i.e. second entity, then notification created; para. [0105]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the jobsite management tool, as taught by the combination of MINDS, Seetharamaiah, and Shaukat, to include the feature of determining tickets associated with orders, as taught by Davis. Given that MINDS is directed to information tracking and storing across supplier, customer, and jobsites, one of ordinary skill in the art would have been motived to improve the quality of tracking with respect to the delivery of construction materials {para. [0042] of Davis}, thereby improving operational workflow. One of ordinary skill in the art would have been motivated to ensure material delivery and improve operational workflow, and therefore it would have been obvious to modify the combination of MINDS, Seetharamaiah, and Shaukat with Davis.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but are not persuasive. Examiner has addressed applicant’s arguments in the order in which they were presented. The headings mirror those presented by applicant in the remarks. 

Claims 18-20 Comply with § 112(b)
	The amended claim 18 is rejected under 112(b) for the reasons set forth above. Appropriate correction is required. 

Claims 1, 2, 5-8, 10, 11, 13, 14, and 17-20 Recite Statutory Subject Matter under § 101
Applicant argues on pages 12-13: ‘Applicant respectfully submits that claims 1-20 are patent eligible under § 101 at least because the claims are not wholly directed to an abstract idea and recite features that amount to significantly more than the alleged abstract idea. As explained during the aforementioned interview, the claims at least as amended recite the generation and use of various data types in which entities are permitted to submit and approve requests for access to information. In part, this prevents the dissemination of sensitive information as well as selectively providing, on a per entity basis, access to information associated with a paving operation. In other words, the claims recite the generation and utilization of interfaces to effectuate the sharing of information. This allows, in a secure and safe manner, the time-sensitive nature of providing entity with information so as to "avoid seems in the resulting pavement surface ... prevent the back-up of haul trucks [] containing paving material ... prevent the paving material from cooling, such that the resulting pavement surface is adversely affected." Specification, Para. [0025]. Moreover, the access to ticketing data associated with a load of paving material is determined based at least in part on using location data of haul trucks and a worksite. As such, using the location of haul truck, the haul truck is associated with a worksite of second entity, and based on the previous access granted to the second entity, the second entity is provided with access to the ticketing data.’
Applicant’s arguments are appreciated; however, as seen in the 35 USC § 101 rejection above, the recited limitations are still part of the abstract idea. Administering access to data could certainly be accomplished mentally or by hand; indeed, this is a critical feature of business operation. At best, applicant has tied the abstract idea to a field of endeavor, i.e. construction worksites. As set forth in MPEP 2106.05(f), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”
Applicant further offers: ‘Additionally, the claims recite features that are sufficient to amount to significantly more than the abstract idea itself. The claims recite features that fall fairly outside the bounds of the alleged abstract idea, including the control of information as well as the generation of interfaces and supply of information when approved entities are determined to be associated with a worksite. That is, using a location of haul trucks, it can be determined which haul trucks are transporting loads of the paving material to the worksite associated with the second entity. This provides a way to permit the second entity access to at least a portion of the ticketing data. Otherwise, ticketing data not associated with the second entity, for example, using location data, is refrained from being provided to the second entity.’
However, the question of significantly more is resolved by asking “whether the claimed additional elements amount to an inventive concept” (MPEP 2106.05 A). In this case, the additional computing elements are merely used to implement the abstract idea (MPEP 2106.05(f)). This is not enough to demonstrate that the elements, or combination of elements, is significantly more.
For these reasons, applicant’s arguments are not persuasive, and examiner maintains the rejection set forth above.

Claims 1, 4, 10, 12, 13, and 18 Are Non-Obvious over MINDS in View of Seetharamaiah
Applicant argues the rejection under 35 USC § 103 on pages 14-18. Specifically, on pages 14-15, applicant states the prior art applied to independent claim 1 does not show: ‘"receive first location data via the one or more communication networks, the first location data being generated by a location sensor carried by the haul truck and indicating a location of the haul truck," "determine second location data indicating a location of the worksite," "determine, based at least in part on the first location data and the second location data, that the haul truck is transporting the load of the paving material to the worksite associated with the second entity," "based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, granting the second entity access to at least a portion of the ticketing data," "determine an amount of time until the haul truck arrives at the worksite," and "generate a second graphical user interface that indicates: the at least the portion of the ticketing data, and the amount of time until the haul truck arrives at the worksite."’
However, as seen in the rejection above, it is examiner’s position that such features are demonstrated in the prior art of record. Applicant has not provided for where the references are deficient, other than to repeat the claim limitations. Examiner further contends that newly added and amended features are shown in Shaukat, specifically: determine, based at least in part on the first location data and the second location data, [that the vehicle is en route] {routing platform 108 can determine an estimated time of arrival for the vehicle at one or more job sites for the driver of the vehicle based on input, including location data; para. [0013]}; based at least in part on determining that the haul truck is transporting the load of the paving material to the worksite, [providing the updated information] {based on determining job status, routing platform 108 can provide an updated route to the driver; para. [0014]}; determine an amount of time until the haul truck arrives at the worksite {routing platform 108 can determine an updated estimated time of arrival, i.e. amount of time until the haul truck arrives, to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction; para. [0015]}; [generate a second graphical user interface that indicates] the amount of time until the haul truck arrives at the worksite {as understood from Fig. 1B, where the amount of time until the haul truck arrives is displayed graphically; para. [0015]}. Accordingly, examiner maintains the position set forth above. 
With respect to independent claim 10, applicant states on pages 15-16: ‘Applicant respectfully submits that at least the features of "receiving location data via a location sensor of the first haul truck that indicates the first haul truck is at a location within the worksite," "associating, based at least in part on the location data, the first ticketing data with the second entity," and "based at least in part on the input, the location data, and associating the first ticketing data with the second entity, generating a second interface that provides the second entity access to at least a portion of the first ticketing data" have not been shown to be taught or suggested by MINDS and Seetharamaiah.’
However, as seen in the rejection above, it is examiner’s position that such features are shown in the prior art of record. Applicant has not provided for where the references are deficient, other than to repeat the claim limitations. Accordingly, examiner maintains the position set forth above.
With respect to independent claim 18, applicant provides a summary on pages 16-17, before offering: ‘Applicant respectfully submits that the Office has not shown that MINDS and Seetharamaiah, whether alone or in combination, teach or suggest at least the amended features of claim 18. For example, as discussed during the interview, and for similar reasons as discussed above with regard to independent claim 1, Applicant respectfully submits that at least the features of "generate first record data associated with the load of paving material based at least in part on the ticketing data," "generate a first interface configured to enable a second entity to submit a request for access to the first record data, the second entity operating at a worksite," "generate a second interface configured to enable the first entity to grant access or deny access by the second entity to the first record data," "receive, via the second interface, an input indicating a grant of access by the first entity," "generate, based at least in part on the input, a second interface that provides the second entity with access to the first record data," "receive time data from the first entity, the time data indicating a time at which the haul truck left the paving material plant," "receive location data that indicates a location of the haul truck at the worksite," "generate second record data indicative of the load of paving material based at least in part on the first record data, the first time data, and the first location data," and "generate, based at least in part on the input, a third interface that provides the second entity access to the second record data" have not been shown to be taught or suggested by MINDS and Seetharamaiah.’
However, as seen in the rejection above, it is examiner’s position that such features are shown in the prior art of record. Applicant has not provided for where the references are deficient, other than to repeat the claim limitations. Accordingly, examiner maintains the position set forth above.


Dependent Claims 4, 12, and 13; Claims 5-8, 14, 17, 19, and 20 Are Non-Obvious over MINDS in View of Seetharamaiah, Mabrey, and Further in View of Ballew; New Claims 21-24
Applicant provides arguments with respect to the dependent claims on pages 17-18. The arguments, while appreciated, are directed towards the dependent claims being allowable by virtue of their dependency on an allowable claim. As examiner maintains that the parent claims are rejected, this argument is not compelling. Accordingly, examiner maintains the position set forth above.

	In conclusion, all arguments have been considered, and they are unpersuasive. Examiner maintains the positions articulated in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190182620, which describes tracking of construction vehicles using short range wireless beacons;
US 20120288328, which describes an integrated paving operation;
US 20100138266, which describes material management on a construction site;
US 20140278650, which describes collaborative workforce scheduling;
US 20180376290, which describes monitoring location and activity of devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	12/10/21
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689